 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of March 4, 2013 by and between Digirad Corporation, a Delaware
Corporation (the “Company”) and Jeffry R. Keyes (“Executive”).  The Company and
Executive are hereinafter collectively referred to as the “Parties,” and
individually referred to each or any as a “Party.”
 
RECITALS
 
WHEREAS, Executive is employed by the Company pursuant to an Offer Letter dated
August 21, 2012 (the “Offer Letter”); and
 
WHEREAS, the Company and Executive wish to supersede the Offer Letter and amend
certain terms and conditions of Executive’s employment with the Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
 
1.  Employment.
 
1.1  Title/Responsibilities.  Executive shall continue to serve as Chief
Financial Officer of the Company.  Executive shall have the normal duties,
responsibilities and authority of such offices, unless otherwise determined from
time to time by the Company’s Board of Directors.  Executive shall do and
perform all services, acts, or responsibilities necessary or advisable to carry
out the job duties of Chief Financial Officer, as assigned by the Company’s
Chief Executive Officer and/or the Company’s Board of Directors.
 
1.2  Full Time Attention.  Executive shall devote his reasonable best efforts
and his full business time and attention to the performance of the services
customarily incident to such office and to such other services as the Company’s
Board of Directors may reasonably request.
 
1.3  Other Activities.  Except upon the prior written consent of the Board of
Directors, Executive shall not during the period of employment engage, directly
or indirectly, in any other business activity (whether or not pursued for
pecuniary advantage) that is or may be competitive with, or that might place him
in a competing position to that of the Company or any other corporation or
entity that directly or indirectly controls, is controlled by, or is under
common control with the Company (an “Affiliated Company”), provided that
Executive may own less than two percent of the outstanding securities of any
such competing corporation.  Executive shall also disclose to and obtain the
prior consent of the Board of Directors for any other, non-competitive business
activities in which he may wish to engage, such as joining the board of
directors of another entity.
 
2.  Employment At Will.  Executive’s employment is at will, and not for any
specific term.  Executive’s employment may be terminated by Executive or by the
Company at any time for any reason, with or without cause or notice, and without
liability of any kind other than as specifically set forth below.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Compensation.
 
3.1  Base Salary.  The Company shall continue to pay Executive a salary (the
“Base Salary”) of $235,000 per year, less applicable withholding, payable every
two weeks in accordance with the Company’s normal payroll practices for
Executives.  The Company’s Board of Directors shall provide Executive with
annual performance reviews, and, thereafter, Executive shall be entitled to such
Base Salary as the Board of Directors may from time to time establish in its
sole discretion.
 
3.2      Other Compensation. In addition to the Base Salary payable to Executive
hereunder, Executive shall be eligible to receive the following benefits:
 
3.2.1           Performance Bonus.  The Company intends to establish a
performance bonus plan or program (the “Performance Bonus”) in which Executive
will be eligible to receive up to a maximum of forty percent (40%) of his then
existing Base Salary, for a total of Ninety-Four Thousand Dollars ($94,000) for
calendar year 2013 (the “Target Bonus”).  Executive will be entitled to receive
fifty percent (50%) of the maximum Target Bonus if he remains employed in good
standing through the final day of the 2013 calendar year (the “Service
Bonus”).  The remaining fifty percent (50%) of the Target Bonus may be earned by
Executive upon achievement of performance objectives to be proposed by the Board
in its sole discretion and subject to such terms and conditions as determined by
the Board.  The Board of Directors or Compensation Committee, as applicable,
shall, in their respective sole discretion, determine whether such performance
milestones have been attained.  The Performance Bonus, or any portion thereof,
will be paid as soon as practicable after the Board determines that the
Performance Bonus has been earned, but in no event shall the Performance Bonus
be paid after the later of (i) the fifteenth (15th) day of the third (3rd) month
following the close of the Company’s fiscal year in which the Performance Bonus
is earned or (ii) March 15 following the calendar year in which the Performance
Bonus is earned.  The Board may modify the Performance Bonus, including
performance objectives and the amount, if any, payable as a Performance Bonus,
in its discretion, as it deems necessary or appropriate in light of the
Company’s needs and interests from time to time.
 
3.2.2           Benefits.  Executive shall continue to receive and participate
in benefits to which other executive officers of the Company are entitled as
determined by the Company’s Board of Directors, on terms comparable thereto,
including but not limited to, participation in any and all pension and profit
sharing plans, bonus and incentive payment programs, group life insurance
policies and plans, medical, health, dental and disability insurance policies
and plans, and the like, which may be maintained by the Company, in the sole
discretion of the Company’s Board of Directors, for the benefit of its executive
officers.
 
3.2.3           Paid Time Off.  Executive shall continue to be eligible to
receive eight (8) days of paid holidays and fifteen (15) days of paid time off
per year, pursuant to the Company’s Paid Time Off Policy, which may be adjusted
pursuant to Company policies.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.2.4           Expense Reimbursement.  The Company shall reimburse Executive
for all reasonable out-of-pocket expenses incurred by him in the course of
performing his duties under this Agreement, which conform to the Company’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company’s requirements with respect to
reporting and documentation of such expenses pursuant to Company policy.
 
3.3           Withholdings.  Except as expressly stated herein, all of
Executive’s compensation shall be subject to customary federal, state, local and
other withholding taxes and any other employment taxes as are commonly required
to be collected or withheld by the Company.
 
4.  Termination.
 
4.1  Termination for Cause, Death or Disability; Voluntary Resignation Without
Good Reason.  If Executive’s employment with the Company terminates voluntarily
by Executive for any reason (except upon resignation for Good Reason), for Cause
by the Company, or due to Executive’s death or Complete Disability, then (a) all
vesting will terminate immediately with respect to Executive’s outstanding
equity awards, (b) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(c) Executive will only be eligible for severance benefits in accordance with
the Company’s established policies, if any, as then in effect.
 
4.2  Termination For Other than Cause, Death, or Disability, or Resignation for
Good Reason.  The Company may voluntarily terminate this Agreement, and
Executive’s employment, without Cause by giving written notice to
Executive.  Any such notice shall specify the exact date of termination (the
“Termination Date”).  If Executive’s employment under this Agreement is
terminated by the Company other than for Cause, death or Complete Disability, or
if Executive’s employment with the Company or a successor corporation terminates
other than for “Cause,” death or Complete Disability upon or within twelve (12)
months following a Change of Control (as defined herein), or if Executive
resigns from his employment with the Company for Good Reason, then, subject to
Section 4.3 below, Executive shall be entitled to receive the following
severance benefits:
 
4.2.1 A lump sum payment equal to six (6) months of Executive’s annual Base
Salary, at the rate in effect immediately prior to Executive’s termination date,
but in no event less than One Hundred Seventeen Thousand Five Hundred Dollars
($117,500), less applicable withholdings;
 
4.2.2 Reimbursement by the Company for the cost of premiums, for Executive in
accordance with the companies policies for group health insurance continuation
coverage under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) for up to six (6) months following Executive’s
termination of employment (the “COBRA Premium Reimbursement”), provided that (a)
Executive and Executive’s covered dependents timely elect and remain eligible
for continued coverage under COBRA and (b) such COBRA Premium Reimbursement does
not result in excise tax penalties for the Company under applicable laws
(including, without limitation, Section 2716 of the Public Health Service Act);
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.2.3 Full accelerated vesting with respect to any then outstanding equity
awards.  Thereafter, the equity awards will continue to be subject to the terms,
definitions and provisions of the applicable stock incentive plan and associated
employee stock incentive plan agreement(s); and
 
4.2.4 If such termination occurs on or prior to December 31, 2013, Executive
will be entitled to receive the Service Bonus that would have otherwise been
paid had Executive remained employed through the final day of the calendar year
2013.
 
The severance payments provided for in this paragraph shall be in lieu of, and
not in addition to, severance, if any, payable under any other plan or policy
now in effect or adopted or modified from time to time by the Company.
 
4.3  Conditions to Receipt of Severance.  The receipt of any severance pursuant
to Section 4.2 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”).  If the Release does not become effective by
the Release Deadline, Executive will forfeit any rights to severance or benefits
under this Agreement.  Executive’s receipt of any payments or benefits under
Section 4.2 will further be subject to Executive continued compliance with the
terms of his Employee Proprietary Information and Inventions Assignment
Agreement, as defined in Section 7.1.  In no event will severance payments or
benefits be paid or provided until the Release becomes effective and
irrevocable. Executive shall not be under any obligation to mitigate the
Company’s obligation by securing other employment or otherwise.
 
4.4  Definitions.
 
4.4.1 Cause.  For purposes of this Agreement, “Cause” is defined as (i) an act
of dishonesty made by Executive in connection with Executive's responsibilities
as an employee, (ii) Executive's conviction of, or plea of nolo contendere to, a
felony or any crime involving fraud, embezzlement or any other act of moral
turpitude, (iii) Executive’s gross misconduct, (iv) Executive’s unauthorized use
or disclosure of any proprietary information or trade secrets of the Company or
any other party to whom Executive owes an obligation of nondisclosure as a
result of Executive’s relationship with the Company; (v) Executive’s willful
breach of any obligations under any written agreement or covenant with the
Company; or (vi) Executive’s continued failure to perform Executive’s employment
duties after Executive has received a written demand of performance from the
Company with specifically sets forth the factual basis for the Company’s belief
that Executive has not substantially performed Executive’s duties and has failed
to cure such non-performance to the Company’s satisfaction within 10 business
days after receiving such notice.
 
4.4.2 Good Reason.  For purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (defined herein) following the occurrence of the following,
without Executive’s consent: (a) a material diminution in Executive’s authority,
duties or responsibilities, including a change in reporting relationship such
that Executive no longer reports to the Company’s Chief Executive Officer,
either before or after a Change in Control, or (b) a material change in
geographic location of Executive’s primary work facility or employment location
including a change of greater than 50 miles from the Company’s current
headquarters as set forth in Section 10 of this Agreement.  Executive will not
resign for Good Reason without first providing the Company with written notice
of the acts or omissions constituting the grounds for “Good Reason” within
ninety (90) days of the initial existence of the grounds for “Good Reason” and a
reasonable cure period of not less than thirty (30) days following the date of
such notice.
 
 
 
4

--------------------------------------------------------------------------------

 
 
4.4.3 Change of Control.  For purposes of this Agreement, “Change of Control”
means the occurrence of any one of the following: (i) the direct or indirect
sale, lease, license, transfer, conveyance or other disposition, in one or a
series of related transactions, of a majority (measured on a fair market value
basis) of the assets of the Company and its Subsidiaries taken as a whole to any
person, entity or group of persons and/or entities acting in concert; (ii) the
consummation of any transaction (including without limitation, any merger or
consolidation) the result of which is that any person, entity or group of
persons and/or entities acting in concert becomes the owner or beneficial owner,
directly or indirectly, of more than 50% of the outstanding voting securities of
the Company, measured by voting power rather than number of shares; (iii) the
Company consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding voting securities of
the Company or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the shares
of common stock of the Company outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, a majority of the voting
securities of the surviving Person immediately after giving effect to such
transaction; (iv) the first day on which the majority of the members of the
board of directors of the Company cease to be Continuing Directors; or (v) the
adoption of a plan relating to the liquidation or dissolution of the Company.
 
4.4.4 Complete Disability.  The term “Complete Disability” as used in this
Agreement shall mean the inability of Executive to perform his duties under this
Agreement because he has become permanently disabled within the meaning of any
policy and disability income insurance covering Executives of the Company then
in force.  In the event the Company has no policy of disability income insurance
covering Executives of the Company in force when Executive becomes disabled, the
term “completely disabled” shall mean the inability of Executive to perform his
normal and customary duties under this Agreement for a total of four (4)
consecutive months by reason of any incapacity, physical or mental, based upon
medical advice or an opinion provided by a licensed physician, acceptable to the
Company in its sole discretion, determines to have incapacitated Executive from
satisfactorily performing all of his usual services for the Company during the
foreseeable future.  The action of the Company shall be final and binding and
the date such action is taken shall be the date of such complete disability for
purposes of this Agreement, and upon such date this Agreement shall become null
and void and of no further force and effect.
 
5.  Section 409A.
 
5.1  Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A.
 
 
 
5

--------------------------------------------------------------------------------

 
 
5.2       Any severance payments or benefits under this Agreement will be paid
on, or, in the case of installments, will not commence until, the sixtieth
(60th) day following Executive’s separation from service, or, if later, such
time as required by Section 5.3, except that the acceleration of any equity
awards not subject to Section 409A will become effective on the date the Release
becomes effective and irrevocable.  Except as required by Section 5.3, any lump
sum or installment payments that would have been made to Executive during the
sixty (60) day period immediately following Executive’s separation from service
but for the preceding sentence will be paid to Executive on the sixtieth (60th)
day following Executive’s separation from service and the remaining payments
shall be made as provided in this Agreement.
 
5.3       Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service, but prior to the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Each payment and
benefit payable under this Agreement is intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
5.4  Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
 
5.5  Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.
 
5.6  The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.7  For purposes of this Agreement, “Section 409A Limit” will mean the two (2)
times the lesser of: (i) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during Executive’s taxable year preceding
the Executive’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.
 
6.  Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 6, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under this Agreement will be
either:
 
 
(a)           delivered in full, or
 
(b)           delivered as to such lesser extent which would result in no
portion of such severance benefits being subject to excise tax under Section
4999 of the Code,
 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments, which shall occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) reduction of acceleration of vesting of equity
awards, which shall occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and (iii) reduction of other benefits paid or provided to the
Executive, which shall occur in reverse chronological order such that the
benefit owed on the latest date following the occurrence of the event triggering
such excise tax will be the first benefit to be reduced. If more than one equity
award was made to the Executive on the same date of grant, all such awards shall
have their acceleration of vesting reduced pro rata.  In no event shall the
Executive have any discretion with respect to the ordering of payment
reductions.
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6 will be made in writing by a nationally recognized
firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 6.
 
 
 
7

--------------------------------------------------------------------------------

 
 
7.  Proprietary and Confidential Information.
 
7.1  Proprietary Information and Inventions Assignment Agreement.  Executive
reaffirms and agrees to observe and abide by the terms of the Employee
Proprietary Information and Inventions Assignment Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and nonsolicitation of
Company employees.  Executive further reaffirms that he will not disclose, nor
use in the performance of his responsibilities at the Company, any trade secret
or other confidential information of any former employer, unless he first
obtains written authorization for its disclosure and use.
 
7.2  Preservation and Return of Property.  Executive will exercise reasonable
care, consistent with good business judgment to preserve in good working order,
subject to reasonable wear and tear from authorized usage, and to prevent loss
of, any equipment, instruments or accessories of the Company in his custody for
the purpose of conducting the business of the Company.  Upon request, Executive
will promptly surrender the same to the Company at the conclusion of his
employment, or if not surrendered, Executive will account to the Company to its
reasonable satisfaction as to the present location of all such instruments or
accessories and the business purpose for their placement at such location.  At
the conclusion of Executive’s employment with the Company, he agrees to return
such instruments or accessories to the Company or to account for same to the
Company’s reasonable satisfaction.
 
7.3  No Inconsistent Agreements.  Executive affirms that he has no agreement
with any other party that would preclude his compliance with any obligations
under this Agreement.
 
8.  Arbitration.
 
8.1  Arbitration.  IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES, AND EXECUTIVE’S
RECEIPT OF THE COMPENSATION, PAY RAISES, AND OTHER BENEFITS PAID TO HIM BY THE
COMPANY, AT PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL
CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY
EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER, OR BENEFIT PLAN OF THE COMPANY, IN
THEIR CAPACITY AS SUCH OR OTHERWISE), ARISING OUT OF, RELATING TO, OR RESULTING
FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE
SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION PROVISIONS SET FORTH IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 1280 THROUGH 1294.2, INCLUDING
SECTION 1281.8 (THE “ACT”), AND PURSUANT TO CALIFORNIA LAW, AND SHALL BE BROUGHT
IN EXECUTIVE’S INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN
ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.  THE FEDERAL ARBITRATION ACT
SHALL CONTINUE TO APPLY WITH FULL FORCE AND EFFECT NOTWITHSTANDING THE
APPLICATION OF PROCEDURAL RULES SET FORTH IN THE ACT.  DISPUTES THAT EXECUTIVE
AGREES TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY JURY,
INCLUDE ANY STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW, INCLUDING, BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE SARBANES-OXLEY ACT,
THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA
FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT,
DISCRIMINATION, AND WRONGFUL TERMINATION, AND ANY STATUTORY OR COMMON LAW
CLAIMS.  NOTWITHSTANDING THE FOREGOING, EXECUTIVE UNDERSTANDS THAT NOTHING IN
THIS AGREEMENT CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHTS UNDER SECTION 7 OF THE
NATIONAL LABOR RELATIONS ACT.  EXECUTIVE FURTHER UNDERSTANDS THAT THIS AGREEMENT
TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH
EXECUTIVE.
 
 
 
8

--------------------------------------------------------------------------------

 
 
8.2  Procedure.  EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”), WHICH ARE
AVAILABLE AT http://www.jamsadr.com/rules-employment-arbitration/ AND FROM HUMAN
RESOURCES.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE
ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR
SUMMARY JUDGMENT AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS,
APPLYING THE STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL
PROCEDURE.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION
ON THE MERITS.  EXECUTIVE ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER
TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PROVIDED BY
APPLICABLE LAW.  EXECUTIVE AGREES THAT THE DECREE OR AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED AS A FINAL AND BINDING JUDGMENT IN ANY COURT HAVING
JURISDICTION THEREOF.  EXECUTIVE UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY
ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT
EXECUTIVE SHALL PAY ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION THAT
EXECUTIVE INITIATES, BUT ONLY SO MUCH OF THE FILING FEES AS EXECUTIVE WOULD HAVE
INSTEAD PAID HAD EXECUTIVE FILED A COMPLAINT IN A COURT OF LAW.  EXECUTIVE
AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE
AND THE CALIFORNIA EVIDENCE CODE, AND THAT THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT OF LAW.  TO THE EXTENT THAT THE JAMS RULES
CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  EXECUTIVE
AGREES THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN SAN DIEGO
COUNTY, CALIFORNIA.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
8.3  Remedy.  EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EXECUTIVE
AND THE COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE ACT AND THIS
AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT
ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
 
8.4  Administrative Relief.  EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT HIM FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE, OR
FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO ENFORCE
OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE WORKERS’ COMPENSATION
BOARD.  THIS AGREEMENT DOES, HOWEVER, PRECLUDE EXECUTIVE FROM PURSUING COURT
ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.
 
8.5  Voluntary Nature of Agreement.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE
IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
HE PREVIOUSLY RECEIVED A COPY OF THE TEXT OF CALIFORNIA LABOR CODE SECTION 2870
IN HIS EMPLOYEE PRORIETARY INFORMATION AND INVENTIONS ASSIGNMENT
AGREEMENT.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ
THIS AGREEMENT AND THAT HE HAS ASKED ANY QUESTIONS NEEDED FOR HIM TO UNDERSTAND
THE TERMS, CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND FULLY
UNDERSTAND IT, INCLUDING THAT HE IS WAIVING HIS RIGHT TO A JURY TRIAL.  FINALLY,
EXECUTIVE AGREEs THAT HE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT.
 
9.  Assignment and Binding Effect.  This Agreement will be binding upon
Executive’s heirs, executors, assigns, administrators, and other legal
representatives, and will be for the benefit of the Company, its successors, and
its assigns.  There are no intended third-party beneficiaries to this Agreement,
except as may be expressly otherwise stated.  Notwithstanding anything to the
contrary herein, the Company may assign this Agreement and its rights and
obligations under this Agreement to any successor to all or substantially all of
the Company’s relevant assets, whether by merger, consolidation, reorganization,
reincorporation, sale of assets or stock, or otherwise.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
10.  Notices.  All notices or demands of any kind required or permitted to be
given by the Company or Executive under this Agreement shall be given in writing
and shall be personally delivered (and receipted for) or sent by facsimile (with
confirmation of receipt), or sent by recognized commercial overnight courier, or
mailed by certified mail, return receipt requested, postage prepaid, addressed
as follows:
 
If to the Company:
 
Chairman of the Board of Directors
Digirad Corporation
13950 Stowe Drive
Poway, California
Telephone:  (858) 726-1600
Facsimile:  (858) 726-1700
 
If to Executive:
 
Jeffry R. Keyes

              Telephone:         Cell Phone:    

 
Any such written notice shall be deemed received when personally delivered or
upon receipt in the event of facsimile or overnight courier, or three (3) days
after its deposit in the United States mail by certified mail as specified
above.  Either Party may change its address for notices by giving notice to the
other Party in the manner specified in this section.
 
11.  Governing Law.  This Agreement is made in Poway, California.  This
Agreement shall be construed and interpreted in accordance with the internal
laws of the State of California.  Each of the parties hereto agrees to the
exclusive jurisdiction of the state and federal courts located in the State of
California for any and all actions between the parties.  Any controversy or
claim arising out of or relating to this Agreement or breach thereof, whether
involving remedies at law or in equity, shall be adjudicated in San Diego
County, California.
 
12.  Entire Agreement.  This Agreement, together with Executive’s Employee
Proprietary Information and Inventions Assignment Agreement and the standard
forms of stock option agreements that contain the terms and conditions of
Executive’s outstanding equity awards, represents the entire agreement of the
parties relating to the subject matter of this Agreement, and supersedes all
prior oral and written employment agreements or arrangements between the
Parties, including but not limited to the Offer Letter.  This Agreement cannot
be amended or modified except by a written agreement signed by Executive and the
Company.
 
13.  Waiver.  No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the Party
against whom the waiver is claimed, and any waiver of any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or
breach.  No failure to exercise, delay in exercising, or single or partial
exercise of any right, power or remedy by either party hereto shall constitute a
waiver thereof or shall preclude any other or further exercise of the same or
any other right, power or remedy.
 
 
 
11

--------------------------------------------------------------------------------

 
 
14.  Severability.  The unenforceability, invalidity, or illegality of any
provision of this Agreement shall not render any other provision of this
Agreement unenforceable, invalid or illegal.
 
15.  Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  The
Parties acknowledge that each Party and its counsel has reviewed and rev ised,
or had an opportunity to review and revise, this Agreement, and the normal rule
of construction to the effect any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
 
16.  Attorneys’ Fees.  In any controversy or claim arising out of or relating to
this Agreement or the breach thereof, which results in legal action, proceeding
or arbitration, the prevailing party in such action, as determined by the court
or arbitrator, shall be entitled to recover reasonable attorneys’ fees and costs
incurred in such action.
 
17.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall together
constitute an original thereof.
 
18.  Representations and Warranties.  Executive represents and warrants that he
is not restricted or prohibited, contractually or otherwise, from entering into
and performing each of the terms and covenants contained in this Agreement, and
that his execution and performance of this Agreement will not violate or breach
any other agreement between Executive and any other person or entity.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
THE COMPANY:
DIGIRAD CORPORATION
a Delaware Corporation
By /s/ Todd Clyde
Todd Clyde
Chief Executive Officer
 
EXECUTIVE:
 
 
/s/ Jeffry R. Keyes
Jeffry R. Keyes
 



 
 
 
12
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 